REMOTE DYNAMICS, INC AND SUBSIDIARIES Index to Pro Forma Condensed Consolidated Financial Statements Un aUnaudited Pro Forma Condensed Consolidated Statements of Operations for the year ended December 31, 2005 F-3 Notes to Unaudited Pro Forma Condensed Consolidated Statements of Operations for the year ended December 31, 2005 F-4 Unaudited Pro Forma Condensed Consolidated Statements of Operations for the nine months ended September 30, 2006 F-5 Notes to Unaudited Pro Forma Condensed Consolidated Statements of Operations for the nine months ended September 30, 2006 F-6 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS On November 30, 2006, we entered into a Share Exchange Agreement with Bounce Mobile Systems, Inc. (“BMSI”). Pursuant to the Share Exchange Agreement, we agreed to acquire from BMSI 100% of the capital stock of BounceGPS, Inc. (“BounceGPS”), a provider of mobile asset management solutions, in exchange for: · 5,000 shares of our newly authorized series C convertible preferred stock · A Series B Note in the principal amount of $660,000 · A Series B OID Note in the principal amount of $264,000 · An E-7 Warrant to purchase 30,937,500 shares of our common stock · An F-4 Warrant to purchase 30,937,500 shares of our common stock As a result of the securities issued to BMSI in the Share Exchange Agreement and Note and Warrant Purchase Agreement transactions, BMSI obtained and currently has effective control of our board of directors, management, 94.5% of the voting power of our common stock outstanding, and beneficial ownership of approximately 63.6% of our common stock (on a as-converted, fully diluted basis). Our financial statements reflect the historical operations of BounceGPS as the acquisition has been treated as a reverse merger in accordance with FAS 141 “Accounting for Business Combinations” with BounceGPS considered the accounting acquirer. Accordingly, BounceGPS is deemed to be the purchaser and surviving company for accounting purposes and its net assets are included in the balance sheet at their historical book values.The results of operations of Remote Dynamics, Inc. are included in our financial statements subsequent to December 4, 2006 with the purchase price allocated to the acquired assets and liabilities of Remote Dynamics, Inc. as of December 4, 2006. The unaudited pro forma condensed consolidated statements of operations for the year ended December 31, 2005 and the nine months ended September 30, 2006 give effect to the acquisition of BounceGPS as if this event occurred on January 1, 2005. This pro forma financial information does not purport to represent what our actual results of operations or financial position would have been had the acquisition occurred on the date indicated or for any future period or date.The pro forma adjustments give effect to available information and assumptions that we believe are reasonable.You should read our pro forma condensed consolidated financial information in conjunction with our financial statements and the related notes as well as all other information appearing in the Company’s Form 10KSB. 2 REMOTE DYNAMICS, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Year Ended December 31, 2005 (in thousands, except per share data) Historical (1) Remote Dynamics, Inc. Bounce GPS, Inc. Twelve Months Ended 11/30/2005 Twelve Months Ended 12/31/2005 Pro Forma Adjustments Pro Forma Revenues Service $ 10,655 $ - $ - $ 10,655 Ratable product 2,381 - - 2,381 Product 741 317 - 1,058 Total revenues 13,777 317 - 14,094 Cost of revenues Service 5,206 - - 5,206 Ratable product 1,328 - - 1,328 Product 822 126 - 948 Total cost of revenues 7,356 126 - 7,482 Gross profit 6,421 191 - 6,612 Expenses: General and administrative 4,542 74 - 4,616 Customer service 1,303 - - 1,303 Sales and marketing 3,481 177 - 3,658 Engineering 1,328 - - 1,328 Depreciation and amortization 2,726 20 (799 ) (2 ) 1,947 Impairment loss on license right 345 - (345 ) (3 ) - Goodwill impairment 14,594 - (14,594 ) (4 ) - Total expenses 28,319 271 (15,738 ) 12,852 Operating loss (21,898 ) (80 ) 15,738 (6,240 ) Interest income 208 - - 208 Interest expense (389 ) (27 ) 116 (5 ) (300 ) Other (expense) income (196 ) 34 - (162 ) Loss before income taxes (22,275 ) (73 ) 15,854 (6,494 ) Income tax benefit - Reorganization items 24 - - 24 Net loss (22,251 ) (73 ) 15,854 (6,470 ) Preferred stock dividend (431 ) - - (431 ) Loss on redemption of preferred stock (2,208 ) - - (2,208 ) Net loss attributable to common stockholders $ (24,890 ) $ (73 ) $ 15,854 $ (9,109 ) Net loss per common share - basic and diluted $ (1.36 ) Weighted average number of common shares outstanding: Basic and diluted 6,721 The accompanying notes are an integral part of these financial statements. F-3 REMOTE DYNAMICS, INC. NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Year Ended December 31, 2005 Note 1:The historical results of operations of Remote Dynamics, Inc. reflect its results for the twelve months ended November 30, 2005.The historical results of operations of BounceGPS, Inc. reflect its results for the year ended December 31, 2005. Note 2:The pro forma depreciation and amortization expense gives effect to a reduction of $1,564,000 in intangible asset amortization expense reflected in the historical operations of Remote Dynamics, partially offset by the additional intangible asset amortization of $765,000 in connection with the acquisition of BounceGPS which was accounted for as a reverse merger. Note 3: The pro forma adjustment eliminates the $345,000 impairment loss on license right.This charge would not have been recorded since the license right intangible was adjusted to fair value in conjunction with the business combination. Note 4:The pro forma adjustment eliminates the $14,594,000 goodwill impairment charge.This charge would not have been recorded since goodwill was adjusted to fair value in conjunction with the business combination. Note 5:The pro forma interest expense gives effect to the additional interest expense of $116,000 for the issuance of a Series B Note in the principal amount of $660,000, a Series B OID Note in the principal amount of $264,000, an E-7 warrant to purchase 30,937,500 shares of the Company’s common stock, and an F-4 warrant to purchase 30,937,500 shares of the Company’s common stock. F-4 REMOTE DYNAMICS, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Nine Months Ended September 30, 2006 (in thousands, except per share data) Historical (1) Remote Dynamics, Inc. Bounce GPS, Inc. Nine Months Ended August 31, 2006 Nine Months Ended September 30, 2006 Pro Forma Adjustments Pro Forma Revenues Service $ 1,898 $ 44 $ - $ 1,942 Ratable product 1,960 - - 1,960 Product 118 49 - 167 Total revenues 3,976 93 - 4,069 Cost of revenues Service 1,887 66 - 1,953 Ratable product 1,017 - - 1,017 Product 118 43 - 161 Total cost of revenues 3,022 109 - 3,131 Gross profit 954 (16 ) - 938 Expenses: General and administrative 2,716 185 - 2,901 Customer service 615 - - 615 Sales and marketing 1,108 71 - 1,179 Engineering 525 5 - 530 Depreciation and amortization 1,312 - 71 (2 ) 1,383 Impairment loss on license right 93 - (93 ) (3 ) - Goodwill impairment 2,735 - (2,735 ) (4 ) - Total expenses 9,104 261 (2,757 ) 6,608 Operating loss (8,150 ) (277 ) 2,757 (5,670 ) Interest income 80 7 - 87 Interest expense (2,442 ) (29 ) (87 ) (5 ) (2,558 ) Other (expense) income 92 - - 92 Loss before income taxes (10,420 ) (299 ) 2,670 (8,049 ) Income tax benefit - Net loss (10,420 ) (299 ) 2,670 (8,049 ) Preferred stock dividend (370 ) - - (370 ) Loss on redemption of preferred stock (435 ) - - (435 ) Repricing of warrants (69 ) - - (69 ) Net loss attributable to common stockholders $ (11,294 ) $ (299 ) $ 2,670 $ (8,923 ) Net loss per common share - basic and diluted $ (1.05 ) Weighted average number of common shares outstanding: Basic and diluted 8,523 The accompanying notes are an integral part of these financial statements. F-5 REMOTE DYNAMICS, INC. NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the Nine Months Ended September 30, 2006 Note 1:The historical results of operations of Remote Dynamics, Inc. reflect its results for the nine months ended August 31, 2006.The historical results of operations of BounceGPS, Inc. reflect its results for the nine months ended September 30, 2006. Note 2:The pro forma depreciation and amortization expense gives effect to the additional intangible asset amortization of $574,000 in connection with the acquisition of BounceGPS which was accounted for as a reverse merger partially offset by a reduction of $503,000 in intangible asset amortization expense reflected in the historical operations of Remote Dynamics. Note 3: The pro forma adjustment eliminates the $93,000 impairment loss on license right.This charge would not have been recorded since the license right intangible was adjusted to fair value in conjunction with the business combination. Note 4:The pro forma adjustment eliminates the $2,735,000 goodwill impairment charge.This charge would not have been recorded since goodwill was adjusted to fair value in conjunction with the business combination. Note 5:The pro forma interest expense gives effect to the additional interest expense of $87,000 for the issuance of a Series B Note in the principal amount of $660,000, a Series B OID Note in the principal amount of $264,000, an E-7 warrant to purchase 30,937,500 shares of the Company’s common stock, and an F-4 warrant to purchase 30,937,500 shares of the Company’s common stock. F-6
